—In an action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Kings County (Shaw, J.), dated June 25, 1997, as denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment. The defendant’s motion papers failed to demonstrate a prima facie case that the plaintiff’s alleged hearing loss was not causally related to the subject accident (see, Minori v Hernandez Trucking Co., 239 AD2d 322; see also, Feuerman v Achtar, 246 AD2d 577; Fouad v Riser, 246 AD2d 508). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.